Title: To James Madison from John Appleton, 20 June 1807
From: Appleton, John
To: Madison, James



Boston June 20. 1807

I have to inform the Honorable Secretary of State, that I left france last Autumn, with the approbation of General Armstrong, to return to America, that since my arrival here, I find many circumstances that induce me to remain in my Native Country.  I have now to ask leave to resign the Commission I hold, of Commercial Agent at Calais.  The continual Blockade of that Port, has for several years, interdicted either Commerce or any other connection with other Ports of Europe, so that my absence has not interrupted the Duties of my Office.  Previous to my departure, I named Mr. Jacques Leveux, with consent of Genl. Armstrong, to act as Agent in my absence.  This Gentleman has for many years been connected with the Consular Department of the United States, and given many proofs of Zeal & fidelity in the Service.  He is a Native of Calais & is much esteemed by his fellow Citizens.  My Accounts were principally settled with Genl. Armstrong, before I left France.  A few trifling circumstances which Remaind, I desired my Agent to communicate to our Minister in Paris.
I have the satisfaction Sir, to reflect, that during my stay in Office, I am not sensible of either having been reproach’d with neglect of Duty, or of having deserved it.  I beg leave to add, that if my Services in this State can be usefully employed, by the Genl. Government, I shall be happy in devoting Them & to assure you of the high Respect, with which I have the Honor to be Your Obedient Servt.

John Appleton

